1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Response
The response and amendment filed on March 29, 2021 are acknowledged. 
        The status of claims
Claim 43 has been amended. 
Claims 5-6, 8-22, 24-30, 32, 34, 37, 39, 41-42, 45-47, 49-51 are canceled. 
Claims 1-4, 7, 23, 31, 33, 35, 36, 38, 40, 43-44, 48, 52 and 53 are pending and considered 
  Claim Rejections - 35 USC § 112
The rejection of Claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).has been remove necessitated by Applicants’ amendment. 
				  Claim Rejections - 35 USC § 102
The rejection of Claim 43 under 35 U.S.C. 102(a) (1)) as anticipated by US Patent Application 2013/0224144A1 to Balint et al has been removed necessitated by Applicants’ amendment. 
The rejection of Claims 1, 2-4, 7, 16, 23, 33, 35, 36, 38, 40, 43, 4, 52, 8 under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0224144A1 to Balint et al. as applied to claims 43 above, and further in view of WO 2014/049094 to Tangy et al. and/or US Patent No. 10,166,281Br to Akahata et al. has been removed necessitated by Applicants’ amendment and persuasive argument. Balint's Ad5 anti-HIV vaccine can only produce ~500 IFNy SFCs in response to specific stimulation. Tangy et al. shows that MV anti-CHKV vaccine can produce only ~500 IFNy SFCs in response to specific stimulation. But the recombinant adenovirus carrying the particular antigen of CHKV can produce ~2500 IFNy SFCs. The significantly synergistic effect is 5 times more than using same adenovirus vector to carry other antigen or use other vector to carry the same CHK antigen alone. 
		
      EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela M. Domityrovich on April 05, 2021.

The application has been amended as follows: 

Claim 36 (current amendment): In line 1 before “cell” please delete “A”, insert --- An isolated --- 

Claims 1-4, 7, 23, 31, 33, 35-36, 38, 40, 43-44, 48, 52 and 53 are allowed. 

The following is an examiner’s statement of reasons for allowance: The novelty of the claimed subject matter is an unexpected result asserted by Applicants.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648